[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION TO MEMORANDUM OF DECISIONDATED FEBRUARY 27, 1998
The last paragraph of page 7 going over to page 8 is in error. The defendant did not earn $133,386 in 1994. In 1994, the defendant had earnings from wages in the approximate amount of $65,000 plus interest from dividends, interest and capital gains. The parties filed a joint tax return for the year 1994 and the figure of $133,386 represents the parties' joint income from wages. Dividends, interest and capital gains increased the parties' joint taxable income to $155,916, not just the defendant's income, for the year 1994.
Coppeto, J.